DETAILED ACTION
Applicant’s preliminary amendment, filed April 24, 2019, is fully acknowledged by the Examiner. Currently, claims 2-23 are pending and newly added, with claim 1 cancelled. The following is a complete response to the April 24, 2019 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claims 2 and 23, each claim recites the limitation of “at least one display console” therein. The Examiner has reviewed the instant disclosure including the Specification and Drawings, but has failed to find support therein for the full scope of the limitation of “at least one display console”. Specifically, the Examiner has failed to find support in the disclosure for the ablation system to include more than one display console so as to support the full scope of the claim. [0017] of the filed Specification provides that figure 7 shows a display console, and [0040] and [0042] establish that the display is at reference numeral 42. At no time has the Examiner found support for more than one display or display console to be provided in the system. As such, it is for at least the reasoning set forth above that the Examiner believes that each of claims 2 and 23 fail to comply with the written description requirement. Claims 3-22 are rejected due to their dependency on claim 2. Appropriate correction is required. 
Again, regarding claims 2 and 23, each claim recites for a visual representation where “each ablation element in a second ablation element set in an overlapping relationship with tissue surrounding at least part of the opening in the intra-cardiac cavity”. It is the Examiner’s position that the limitation fails to comply with the written description requirement of 35 U.S.C. 112(a) given that the full scope of this limitation has not been fairly described in the disclosure. 
Specifically, while the Examiner has found support for each ablation element in a second ablation element set to overlap with a respective portion of tissue surrounding a part of an opening in the intra-cardiac cavity, the Examiner has failed to find support that each ablation element in the second ablation element set was contemplated an being arranged to overlap with tissue that extends, for example, about the entirety of the opening. As such, the scope 
Regarding claim 2, the claim recites the limitation of “at least part of the visual representation derived at least in part from information provided to the control computer from a sensing element”. The claim further recites “to display the visual representation as including a graphical representation of the user-selected ablation pattern at least in response to the user-input”. The Examiner is of the position that the full scope of these limitations is not supported in the instant disclosure so as to comply with the requirements of 35 U.S.C. 112(a). Specifically, the Examiner has failed to find that the entirety of the visual representation is derived from either only part or entirely from information provided to the control computer from the sensing element. The disclosure is silent with respect to these two scenarios. Further, the claim itself contemplates that the visual representation includes features that are not from the information from the sensing element; at least the claimed graphical representation. Additionally, the Examiner has failed to find support for the full scope that the user-selected ablation pattern is selected in response to other than user-input (as contemplated by the “at least in response” language). As such, the scope contemplated by the instant claim language extends outside of that which is supported by the instant disclosure. Claims 3-22 are rejected due to their dependency on claim 2 Appropriate correction is required. 
Regarding claim 23, the claim recites substantially the same limitations as in the above rejection of claim 2 regarding the “at least part of the visual representation derived at least in part from information provided to the control computer from a sensing element” and “to display the visual representation as including a graphical representation of the user-selected ablation pattern 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites the limitation "each ablation element" in lines 5-7 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Specifically, the claim fails to establish that either of the first or second element set includes one or more ablation elements so as to properly establish basis for the limitation(s). Claims 3-22 are rejected due to their dependency on claim 2. Appropriate correction is required.
Again, regarding claim 2, the claim recites the limitations of “the ablation elements”, “a plurality of ablation elements”, and “each ablation element of the plurality of ablation elements” in lines 11-14 of the claim. As presently recited, the Examiner is of the position that these recitations render the scope of the claim as indefinite when taken in view of the recited “each ablation element in a” first/second ablation element set in claim 2. That is, the scope of claim is unable to be reasonable determined given that the relationship between the various “each ablation element” and the noted recitations in lines 11-14 of the claim are not clearly defined so 
Regarding claim 9, the claim recites additional limitations with respect to the “plurality of ablation elements”. The scope of claim 9 is, therefore, indefinite in view of the above-noted issues in claim 2 regarding the various recitations of the ablation elements. The limitation(s) in claim 9 fail to correct the issues of claim 2. Appropriate correction is required.
Regarding claim 10, the claim recites additional limitations with respect to the “plurality of ablation elements”. The scope of claim 10 is, therefore, indefinite in view of the above-noted issues in claim 2 regarding the various recitations of the ablation elements. The limitation(s) in claim 10 fail to correct the issues of claim 2. Appropriate correction is required.
Regarding claim 14, the claim recites additional limitations with respect to the “plurality of ablation elements”. The scope of claim 14 is, therefore, indefinite in view of the above-noted issues in claim 2 regarding the various recitations of the ablation elements. The limitation(s) in claim 14 fail to correct the issues of claim 2. Appropriate correction is required.
Regarding claim 17, the claim recites the limitation of “the catheter comprising at least the plurality of ablation elements”. The open-ended recitation of “at least the plurality of elements” renders the scope of the claim as indefinite because it is unclear as to what other structure would be included as a portion of the catheter outside of the plurality of ablation elements. Claim 2 is already rejected under 35 U.S.C. 112(b) for issues regarding the language of 
Regarding claim 21, the claim recites additional limitations with respect to the “plurality of ablation elements”. The scope of claim 21 is, therefore, indefinite in view of the above-noted issues in claim 2 regarding the various recitations of the ablation elements. The limitation(s) in claim 21 fail to correct the issues of claim 2. Appropriate correction is required.
Regarding claim 22, the claim recites additional limitations with respect to the “plurality of ablation elements”. The scope of claim 22 is, therefore, indefinite in view of the above-noted issues in claim 2 regarding the various recitations of the ablation elements. The limitation(s) in claim 22 fail to correct the issues of claim 2. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,028,783. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to independent claims 2 and 23, it is clear that each of the features are to be found in at least one of the patented independent claims 1, 24, 43, and 49. The differences between the patented and instant independent claims exist in differences in language and with the patented claims being .
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,820,941. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to independent claims 2 and 23, it is clear that each of the features are to be found in at least one of the patented independent claims 1 and 20. The differences between the patented and instant independent claims exist in differences in language and/or obvious differences between the claims. Additionally, the features in instant dependent claims 2-22 may be found in respective ones of dependent claims 2-19 and 21-34.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9,987,083. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to independent claims 2 and 23, it is clear that each of the features are to be found in at least one of the patented independent claims 1, 31, 34, 35 and 36. The differences between the patented and instant independent claims exist in differences in language and/or obvious differences between the claims. Additionally, the features in instant dependent claims 2-22 may be found in respective ones of dependent claims 2-30, 32 and 33.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-67 of U.S. Patent No. 9,119,633. Although the claims at issue are not identical, they are not patentably distinct from each other because, with respect to independent claims 2 and 23, it is clear that each of the features are to be found in at least one of the patented .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794